Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment and Reasons for Allowance
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charley Brown on November 19, 2019.
The application has been amended as follows: 
Amend claim 20:
At line 16, delete “event” and replace it with “indication”
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 Response to Amendment
In response to the Final Office Action mailed on April 22, 2021, the applicant has submitted an amendment filed on October 22, 2021; amending claims 1-7 and 16-22; cancelling 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed on October 22, 2021, with respect to independent claims 1, 16, 19, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 102 (a) (1) and 35 U.S.C. 103 rejections of claims (1, 16 & 20) and 20 respectively have been withdrawn. 

Reasons for Allowance
Claims 1-7 and 16-30 are allowed. The claims will be renumbered as 1-22.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Anderson and Monroe do not disclose or fairly suggest after associating the portion of the field of view with the reduced notification setting, determining: a subsequent motion event in the portion of the field of view; and based on object recognition of an object associated with  the subsequent motion event, sending a notification, as defined by independent claims 1, 19 and 25; and after associating the portion of the field of view with the reduced notification setting, determining a subsequent motion indication in the portion of the field of view; and withholding, based on object recognition of an object associated with the subsequent motion indication, a notification associated with the subsequent motion indication, as defined by independent claims 16 and 20. It is for these reasons and in combination with all of the other elements of the claims that claims 1- and 16-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.